DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 2, 2020 has been entered and made of record.
Claim Interpretation
Claims 1-7 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 8-14 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites a memory, one or more processors and instructions which in combination provide sufficient structure to perform all claimed limitations.
Claims 16-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is directed an article of manufacture claim.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation “the panoramic video playing model” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Likewise, claims 3-5 depend on claim 2.  Therefore, these claims 3-5 are also rejected for the same reasons as above.
Claim 3 recites the limitation “the target object projected onto the projection surface” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Likewise, claims 4-5 depend on claim 3.  Therefore, these claims 4-5 are also rejected for the same reasons as above.
Claim 7 recites the limitation “the orientation” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the panoramic video playing model” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Likewise, claims 10-12 depend on claim 9.  Therefore, these claims 10-12 are also rejected for the same reasons as above.
Claim 10 recites the limitation “the target object projected onto the projection surface” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Likewise, claims 11-12 depend on claim 10.  Therefore, these claims 11-12 are also rejected for the same reasons as above.
Claim 14 recites the limitation “the orientation” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 6, 8, 13 and 16-20 are allowed.
Claims 2-5, 7, 9-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (U.S. Pat. App. Pub. No. 20160050368 A1) teaches fusing the target object with panoramic background image, acquiring said image to the plurality of frames, and combining the panoramic images to generate a panoramic video (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






DMD
5/2021
/DUY M DANG/Primary Examiner, Art Unit 2667